Order entered December 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01047-CV

                           ROBERT H. HOLMES, SR., Appellant

                                               V.

                   GRAHAM MORTGAGE CORPORATION, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-05579-H

                                           ORDER
       We GRANT appellant’s November 27, 2013 second motion for extension of time to file

appellate brief and ORDER appellant to file his brief no later than January 9, 2014. Appellant is

cautioned that no further extensions will be granted absent exigent circumstances.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE